                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

CASE NO. 19-mj-00096-NRN

UNITED STATES OF AMERICA,

             Plaintiff,

v.

MICHAEL DAVID MILLER,

             Defendant.


                             NOTICE OF APPEARANCE


      The Office of the Federal Public Defender, by and through undersigned counsel,

hereby enters its appearance in the above captioned case.

                                       Respectfully submitted,

                                       VIRGINIA L. GRADY
                                       Federal Public Defender



                                       s/ David E. Johnson
                                       DAVID E. JOHNSON
                                       Assistant Federal Public Defender
                                       633 17th Street, Suite 1000
                                       Denver, CO 80202
                                       Telephone: (303) 294-7002
                                       FAX: (303) 294-1192
                                       David_johnson@fd.org
                                       Attorney for Defendant
                              CERTIFICATE OF SERVICE

         I hereby certify that on April 16, 2019, I filed the foregoing Notice of Appearance
with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following e-mail address:

       Bradley W. Giles, Assistant United States Attorney
       E-mail: bradley.giles@usdoj.gov

        I hereby certify that I have mailed or served the document or paper to the
following participant in the manner (mail, hand-delivery, etc.) indicated next to the
participant’s name:

       Michael David Miller (via U.S. mail)


                                          s/ David E, Johnson
                                          DAVID E. JOHNSON
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          David_johnson@fd.org
                                          Attorney for Defendant




                                              2
